Citation Nr: 1029704	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with her appeal, the Veteran and her daughter 
presented testimony before a Decision Review Officer (DRO) in 
July 2009 and before the undersigned Veterans Law Judge in June 
2010.  Transcripts of both hearings are associated with the 
claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that she is entitled to service connection 
for dental trauma, as she believes that her current dental 
condition originated during service.  During her DRO and Board 
hearings, the Veteran reported that she was on duty working on 
aircrafts during service, when she was travelling on a jitney and 
fell and hit her mouth on the pavement.  She claims that this 
fall impacted her teeth as well, and as a result she has suffered 
from a long history of dental problems.

The Board notes that the Veteran's service treatment records and 
service personnel records are unavailable.   However, post 
service VA outpatient treatment records indicate that the Veteran 
has complained of a number of dental conditions.  In April 2006, 
it was noted that the Veteran had pain in the left lower molar 
because the tooth fractured a "long, long time ago" according 
to the Veteran.
The Board also notes that the Veteran has not been afforded a VA 
examination to determine the etiology of any currently present 
dental disorder and address whether any current dental disorder 
is related to the claimed in-service trauma.  VA's duty to assist 
the Veteran includes obtaining a thorough and contemporaneous 
examination where necessary to reach a decision on the claim. See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Based upon the above evidence of 
various dental problems, and the Veteran's report of in- service 
dental trauma and chronic dental problems since the initial 
trauma, the Board believes that the Veteran is entitled to a VA 
examination to determine the etiology of any currently present 
dental disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO or the AMC should send the 
Veteran a letter requesting her to provide 
any pertinent evidence in her possession 
and any outstanding medical records 
pertaining to treatment or evaluation of a 
dental disorder or the identifying 
information and any necessary authorization 
to enable VA to obtain such records on her 
behalf.  

The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the Veteran and her representative 
and request them to submit the outstanding 
evidence.

2.  Then, the Veteran should be afforded a 
VA dental examination by a dentist with 
appropriate expertise to determine the 
nature and etiology of any currently 
present dental disorder.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies should 
be performed.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there are residuals of the reported dental 
trauma sustained as the result of a fall 
during service. Any such residuals should 
be specifically identified.

The rationale for all opinions expressed 
must also be provided.  

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be provided a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


